Citation Nr: 0011224	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  93-19 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether an overpayment of disability compensation was 
properly created.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to 
December 1957.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1990 action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Los Angeles, 
California that terminated the veteran's compensation award 
effective from May 1, 1988 to September 12, 1988.  A notice 
of disagreement was received in September 1990.  A statement 
of the case was issued in October 1992.  A substantive appeal 
was received from the appellant in November 1992.  A hearing 
was held at the RO in February 1991 and before a member of 
the Board at the RO in August 1993. 

In a May 1995 letter, the appellant was notified that the 
member of the Board who conducted the August 1983 hearing was 
no longer employed by the Board, and that another hearing 
could be conducted if he so desired.  Less than a week later, 
the appellant responded that he did not want an additional 
hearing.

In February 1996 the Board remanded this matter to the RO for 
further development.  


FINDING OF FACT

The veteran, whose estate exceeds $1,500, has neither spouse 
nor child, is rated incompetent, and was hospitalized at the 
VAMC in West Los Angeles, California, from April 29, 1988 to 
September 12, 1988.



CONCLUSION OF LAW

Payment of VA disability compensation benefits was properly 
terminated from May 1, 1988 to September 12, 1988.  
38 U.S.C.A. §§ 5107, 5503 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.557(b), (d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board points out that in 1963 it was 
determined that the veteran was incompetent for VA purposes 
due to his service-connected psychiatric disorder, which was 
then, and still is, evaluated as 100 percent disabling. 

Under 38 U.S.C.A. § 5503(b) (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.557 (1999), when an incompetent veteran is 
hospitalized or institutionalized by the United States, and 
does not have any dependents and his estate equals or exceeds 
$1,500, VA compensation benefits are terminated until the 
estate is reduced to $500.  In the case at hand, an August 
1990 award action retroactively terminated the veteran's 
compensation benefits from May 1, 1988 to September 12, 1988 
on the basis that he was hospitalized at a VA facility (the 
VA Medical Center (VAMC) in West Los Angeles, Brentwood 
Division ) from April 29, 1988 to September 12, 1988, had an 
estate which exceeded $1,500, had previously been rated 
incompetent by VA, and had neither a spouse nor child.  This 
termination created an overpayment.

The Board notes that there is no dispute that the veteran is 
incompetent and has neither a spouse nor a child.  The crux 
of the appellant's challenge to the creation of the 
overpayment is that the veteran was not actually hospitalized 
during the relevant time period (from April 1988 to September 
1988) but rather was treated intermittently at the VAMC 
during that period.  

Of record is a copy of a two page summary report from the 
West Los Angeles VAMC, Brentwood Division, which indicates 
that the veteran was admitted there on April 29, 1988 for 
psychiatric treatment and was discharged on September 12, 
1988.  This report notes that the veteran was initially 
started on certain medications and that after he was 
essentially non-responsive, was transferred "to treatment" 
unit where he stayed for four months.  It was noted that 
during these four months his medication was increased, and 
that upon his discharge, he had partially improved and his 
prognosis was guarded.  Finally, the report notes that the 
veteran planned on coming back the VAMC for follow-up 
treatment in the outpatient clinic.  

In a February 1989 letter to the appellant, a director from 
the RO indicates that he and a staff member checked records 
of the VAMC in Wadsworth (Los Angeles) and that these records 
disclosed that the veteran was admitted to the Brentwood 
Division of the Medical Center from (for the purposes of this 
appeal) April 29, 1988 to August 24, 1988, on which date he 
was transferred to a different ward until September 12, 1988.  

A report of contact form dated in March 1989 reflects that 
the RO contacted an employee in the admissions department of 
the VAMC in West  Los Angeles, California, who confirmed that 
the veteran was admitted on April 29, 1988 and discharged on 
September 12, 1988.  

In a March 1989 letter, the appellant indicated that he had 
spoken to a woman with whom the veteran resided and that this 
woman informed him that from February 1, 1988 to August 24, 
1988 the veteran was in her home "80%" of the time, and 
that the only time he was continuously in the hospital during 
that time period was for a "maximum period of several 
months."

In an April 1989 letter, the director from the RO indicates 
that he again checked with the VAMC in West Los Angeles and 
that they verified that the veteran was hospitalized there 
from April 29, 1988 to September 12, 1988.  

During a February 1991 RO hearing the appellant reiterated 
that he had spoken to the woman with whom the veteran resided 
and that this woman informed him that during the relevant 
time period the veteran was "in and out" of the hospital, 
still resided with her, and that she took him to the hospital 
three to four times per week.  He related that the woman 
informed him that most of the time the veteran came home with 
her save for a few two-to-three day stays at the hospital.  
Finally, he noted her representations that the veteran was 
never "fully hospitalized" during the relevant time period.  

An October 1991 report of contact form indicates that the 
VAMC was again contacted and again confirmed that the veteran 
was admitted there in April 1988 and discharged in September 
1988.  Another report of contact form, dated in June 1992, 
indicates that the appellant was contacted and stated that 
the woman with whom the veteran resided had indicated that 
the veteran had been hospitalized for only ten days 
(according to an October 1992 report, the appellant made a 
similar statement to a field examiner).  

During an August 1993 hearing before a member of the Board at 
the RO, the appellant testified that he had initially 
contacted the woman with whom the veteran was residing to ask 
her why he (the appellant) had been paying her rent (as the 
veteran's guardian) during the relevant time period if the 
veteran had in fact been hospitalized.  The appellant noted 
that this woman informed him that the veteran had not been 
hospitalized but that he "would be there 2 or 3 days" or 
"steady...maybe 4 or 5 days" at the beginning of April 1988 
but on an outpatient basis thereafter.  

In February 1996, the Board remanded this matter to the RO 
for the purpose of associating with the claims folder copies 
of administrative and medical treatment records for the 
period of hospitalization between April 29, 1988 and 
September 12, 1988.  Subsequently, it was discovered that the 
veteran's records had been transferred to the Sepulveda, 
California VAMC.  Contact with this facility essentially 
revealed that the records sought could not be located.  A 
copy of a computer printout was associated with the record, 
and indicates that the veteran was admitted to the West  Los 
Angeles VAMC on April 29, 1988, was transferred to another 
ward (interward transfer) on August 24, 1988, and was 
discharged on September 12, 1988.  

Throughout the appeal the appellant has argued that, 
essentially, the record does not sufficiently demonstrate 
that the veteran was in fact hospitalized from April 29, to 
September 12, 1988, given the fact that clinical records of 
this alleged hospitalization can not be located, and in light 
of the statements he gathered from the woman with whom the 
veteran lived during that time.

It appears that at this point, unfortunately, the clinical 
records of the April to September 1988 hospitalization can 
not be located.  Nevertheless, the Board finds that the 
objective, contemporaneous evidence of record establishes 
that the veteran was indeed hospitalized at the VAMC from 
April 29, 1988 to September 12, 1988.  Although the clinical 
records would probably have provided more detail with respect 
to the period of hospitalization from April 29, 1988 to 
September 12, 1988, the summary report is sufficiently 
detailed to the effect that the veteran was admitted during 
that entire period (with the "in facility" transfer in late 
August 1988) as opposed to having been seen intermittently on 
an outpatient basis with a few brief stays.  

On the other hand, the woman with whom the veteran resided 
during the relevant time period has provided somewhat 
inconsistent statements regarding the veteran's hospital 
stays, at one point, according to the appellant, indicating 
that the veteran was hospitalized for several months, while 
at other times indicating that he only had a few admissions 
of two to three days duration.  

The Board is sympathetic to the appellant's belief in his 
claim, but is also of the opinion that VA has made every 
attempt to try to locate evidence that could have (but 
probably would not have) been helpful to his contentions.  
That said, the Board finds that, by preponderance of the 
evidence, the veteran was hospitalized from April 29, 1988 to 
September 12, 1988.  As such (and as the veteran has been 
rated incompetent since 1963, has neither spouse nor child, 
and his estate exceeds $1,500) the termination of the 
veteran's disability compensation, effective May 1, 1988 to 
September 12, 1988, was in accordance with the governing 
legal criteria and was thus, proper.


ORDER

The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

